         Case 1:20-cv-02314-GHW Document 13 Filed 11/23/20 Page 1 of 2




                                                             IIEPIJll'lulWillOF NY&NJ

                                                             4 WoddTradeCenler
                                                             150GreenwichSIINt
                                                             New Yodc, NY 100Ul


November 23, 2020

VIA Electronic Filing (ECF)
The Honorable Gregory H. Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

Re:    Ahmed Jamal Gaynor v. Port Authority Trans Hudson Corp.
       Case No. 1:20-cv-02314 (GHW)

Dear Judge Woods:

        I write on behalf of the defendant Port Authority Trans Hudson Corporation in connection
with the above-referenced matter to respectfully request a 30-day extension of the defendant’s time
to submit its expert disclosures. Pursuant to the scheduling order dated July 14, 2020 (ECF Doc.
No. 12), the defendant’s expert disclosure is due by November 25, 2020. This is the first request
for an extension of time.

        The reason for the request is the defendant’s need for outstanding medical records.
Specifically, the defendant’s request for medical records from Jersey Medical Center, where the
plaintiff first treated in connection with his injuries, was initially not received by the provider,
despite having been sent by First Class Mail, and then denied due to a defective HIPPA
authorization. The defendant is awaiting a new authorization for these medical records from the
plaintiff. Additionally, the defendant is still awaiting medical records relating to the plaintiff’s
second surgical procedure, which he testified to undergoing in August of this year, as well as
radiological studies from the plaintiff’s orthopedic provider. I have spoken with the plaintiff’s
counsel and he consents to this extension.

       The proposed alternative date for the defendant to submit its expert disclosure is December
25, 2020. As this request would affect other dates in the scheduling order, a proposed Revised
Civil Case Management Plan and Scheduling Order is attached, which proposes extending the
remaining dates by 30 days each.




                                                 1
        Case 1:20-cv-02314-GHW Document 13 Filed 11/23/20 Page 2 of 2




                                                Respectfully submitted,


                                          By:   /s/ Brian P. Hodgkinson
                                                Brian P. Hodgkinson
                                                bhodgkinson@panynj.gov
                                                The Port Authority of New and
                                                New Jersey Law Department
                                                4 World Trade Center, 24th Floor
                                                150 Greenwich Street
                                                New York, New York 10007
                                                (212) 435-3442
                                                Attorney for Defendant
                                                Port Authority Trans Hudson Corp.


To: All Counsel of Record (via ECF)




                                      2
